CaSe: 5217-CI’-OOOll-DCN DOC #Z 172-l Filed: 04/18/19 l Of 3. Page|D #Z 905

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

UNITED sTATEs oF AMERICA, z pocket No. 5:17»cr-00011~DCN»1
Plaintiff,

. cERTIFIcATIoN op couNsEL in

v. : sUPoRT oF coNsENT MoTIoN To

: ADJOURN THE sENTENcING FROM

MAuRIcE A. sTEwART, = APRIL 24,2019 To MAY 21,2019

AT 2:00 P.M.
Defendant.

 

I, Jay V. Surgent, Esq., an Attorney-at-Law of the State of
New Jersey, of full age, certify as follows:

l. l represent the defendant Maurice A. Stewart, and am
respectfully requesting, with the consent of the government, an
adjournment of the defendant's sentencing presently scheduled for
April 24, 2019, to May Zl, 2019, at 2:00 p.m., depending on the
Court’s availability.

2. On December 7, 2018, the defendant was found guilty by
jury trial of possession with intent to distribute
methamphetamine, possession with intent to distribute cocaine and
cocaine base, possession of a firearm in furtherance of a drug
trafficking crime, and felon in possession of a firearm.

3. The defendant has been held in continuous federal
custody since October lO, 2017, and is currently incarcerated at

the Nortn East Ohio Correctionai Facility located in Youngstown,

CaSe: 5217-CI’-OOOll-DCN DOC #Z 172-l Filed: 04/18/19 2 Of 3. Page|D #Z 906

Chio. This makes communication (verbal and documentary) with the
defendant very difficult (defense counsel’s office and home is in
New Jersey} since my entry of appearance on this matter on March
6, 2019.

4. Reasons for the requested adjournment are as follows:

a) Defense counsel just received the final version of
the Presentence Investigation Repcrt (PSR) from
Federal Probation on April 15, 2019, and defendant
received his copy on April 17, 2019. Defense counsel
needs time to review the PSR with defendant since it
appears that there has been a significant change in
the report, with reference to the Criminal Histcry
Calculation and Offense Level Calculation, and
discuss other PSR points with the defendant;

b) lt is defense counsel’s practice to submit a
Sentencing Memorandum and briefing to the Court prior
to sentencing, which will serve as a basis for
counsei’s oral argument at the time of sentencing for
a downward departure referenced_in the PSR. Moreover,
defense counsel needs time to review the sentencings
of the cc-defendants, for oral argument with regard
to defendant’s sentencing.

c) Defense counsel would like time to review sentencing
factors outlined in 18 U.S.C. §3553(a) with client to
get a clear understanding of its application(s) in
counsel’s sentencing arguments.

d) Defense counsel would like time tc review the
government’s response filed on April 17, 2019 to the
defendant’s Rule 33 motion concerning legal
arguments, briefing, and factual review with the
defendant since present counsel was not defendant’s
counsel at the time of trial.

e) Defendant has consented to this adjournment reguest,
and will not lose service credits if this mater is
adjourned, because he is already incarcerated.

CaSe: 5217-CI’-OOOll-DCN DOC #Z 172-1 Filed: 04/18/19 3 Of 3. Page|D #Z 907

5. My adversary, AUSA Aaron P. Boweil, consents to the
request to adjourn the sentencing from April 24, 2019 to May 21,

2019, at 2:00 p.m.
i hereby certify that the foregoing statements made by me are
true. 1 am aware that if any of the foregoing statements made by

me are willfully false, 1 am subject to punishment.

Datea; Aprii 18, 2019 {A"CL.`V -M,€

Ja §JrgentOJ
VBa ID No J9631976

Weiner Law Group LLP

629 Parsippany Road

P.O. Box 0438

Parsippany, N.J. 07054-0438
Ph. (973) 403-1100

Fax: {973) 403-0010
Attorneys for Defendant,
Maurice A. Stewart

